Appeal from an order dismissing the petition in a proceeding pursuant *1015to article 78 of the Civil Practice Act to review a determination of the Town Board of the Town of Oyster Bay, which determination denied an application for a special permit to erect a public garage and gasoline filling station in an “ F ” business district under the town zoning ordinance. Subsequent to the denial of the application for a permit the ordinance was amended so that such use is not permissible in the district. The reply alleges that the amended ordinance is confiscatory and void. Order unanimously affirmed, with costs. No opinion. Present —Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.